Fourth Court of Appeals
                                          San Antonio, Texas
                                                 October 27, 2015

                                              No. 04-15-00575-CV

                         B&P DEVELOPMENT, LLC and Chad H. Foster, Jr.,
                                      Appellants

                                                          v.

                                     KNIGHTHAWK, LLC, Series G.,
                                             Appellee

                    From the 83rd Judicial District Court, Val Verde County, Texas
                                        Trial Court No. 29842
                            Honorable Stephen B. Ables, Judge Presiding


                                                  ORDER
       The clerk’s record was due October 23, 2015, but was not filed. On October 27, 2015,
the clerk filed a notification of late record stating the clerk’s record was not filed because
appellants have not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellants are not entitled to the record without paying the fee. 1

        Accordingly, we ORDER appellants to provide written proof to this court on or before
November 6, 2015 that either (1) the clerk’s fee has been paid or arrangements satisfactory to
the clerk have been made to pay the clerk’s fee; or (2) appellants are entitled to the clerk’s record
without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellants fail to file
such proof within the time provided, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 37.3(b).

        We order the clerk of this court to serve a copy of this order on the district clerk, the
court reporter, and all counsel.


                                                                _________________________________
                                                                Marialyn Barnard, Justice


1
 We note that this court has also been advised that appellants have failed to pay for the reporter’s record, and the
reporter intends to file a notification of letter record stating same.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court